Citation Nr: 9909124	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  92-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury, including a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
October 1959. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California, that denied the above-noted claim.  
The RO in Newark, New Jersey, currently has jurisdiction over 
the case. 


REMAND

In September 1994, the Board remanded this case to the RO.  
Unfortunately, it is again necessary to remand this claim.  
In essence, the Board finds that the RO has not substantially 
complied with the directives of the Board's previous remand.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

First, the prior remand specifically instructed the RO to 
request that the veteran provide a complete list of all 
medical personnel and facilities from which he received 
treatment for a mental disorder and any other residuals of 
his alleged in-service head injury since service, including 
certain specified doctors and facilities.  The RO wrote to 
the veteran in November 1994 and July 1995 and requested this 
information.  However, the RO wrote to the veteran at a 
"[redacted]" Drive address, whereas his most recent address of 
record was indicated as an "[redacted]" Street address.  See 
VA Form 1-9, dated September 5, 1992.  An August 3, 1998, 
Report of Contact noted that the veteran had resided at the 
"[redacted]" Street address until 1996.  Therefore, the 
veteran was apparently contacted at an incorrect address in 
1994 and 1995.  His most recent address of record is a 
"[redacted]" street address.  The RO has not attempted to 
contact the veteran at this address and request the information 
noted in the September 1994 Board remand.  Additional development 
is warranted in this regard.

Second, in its September 1994 remand the Board ordered the RO 
to schedule the veteran for VA examination.  Evidence in the 
claims file reflects that the veteran did not report for VA 
examination scheduled in December 1995.  However, the Board 
is unable to determine whether or not the veteran was 
notified of this examination at his correct address.  
Accordingly, the case must be remanded in order to afford the 
veteran another opportunity to undergo VA examination.  The 
RO must comply with all notification requirements.  Evidence 
of all written notifications to the veteran should be made 
part of the record.

Finally, there is an indication in the claim file that a VA 
examination in August 1998 was canceled because the veteran 
withdrew his claim.  An appeal may be withdrawn in writing at 
any time before a decision is rendered by the Board.  See 
38 C.F.R. § 20.204 (1998).  The RO should contact the veteran 
and ask that he clarify his intentions concerning this matter 
in writing.  This development was attempted in February 1999; 
however, the letter to the veteran contained an incorrect 
spelling of his street address.

Accordingly, the case is REMANDED for the following 
development:  

1.  The RO should contact the veteran at his 
most recent address of record in order to 
clarify whether he desires to withdraw his 
appeal.  The RO should seek assistance from 
the veteran's representative, if necessary.  
If the veteran wishes to withdraw this issue 
from appeal, he should provide written 
confirmation.

2.  If the veteran does not indicate that he 
desires to withdraw his appeal or does not 
respond, then the RO should proceed with the 
following development.  Given the apparent 
severity of the veteran's psychiatric 
disorder, his representative should be 
requested to assist him with development.

3.  The RO should contact the veteran at his 
most recent address of record and request 
that the veteran provide a list of those who 
have treated him for residuals of a head 
injury and/or any psychiatric disorder since 
his separation from service, and obtain all 
records of any treatment reported by the 
veteran that are not already in the claims 
file.  The Board is particularly interested 
in all records of any treatment that the 
veteran may have received from Dr. Campo at 
the Springfield Hospital in Sickville, 
Maryland; at Washington County Mental Health 
in Maryland; the Coffman Washington County 
Mental Health Center in Hagerstown, Maryland; 
the Ancora State Hospital; Dr. Reedy; the 
Underwood Memorial Hospital; the Glou. County 
Mental Health Clinic; the VA Medical Centers 
(VAMCs) in Togus, Maine, and Seattle, 
Washington; and Humbolt County Mental Health 
Center since 1992.

The RO should also ask that the veteran 
furnish the name and address of the physician 
who allegedly told him that his mental 
disorder is related to a head injury.  After 
obtaining the appropriate release from the 
veteran if necessary, the health care 
provider should be contacted and requested to 
provide a written statement regarding the 
alleged relationship of the veteran's mental 
disorder to any inservice head injury.  If 
this opinion is unavailable, that fact and 
the reason(s) should be annotated in the 
claims folder. Any other available statements 
or records should be associated with the 
claims folder.   

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

On requesting records from private 
physicians, the RO should specify that actual 
treatment records, to include all diagnostic 
test results, as opposed to summaries, are 
requested.  If any private treatment is 
reported and the records are not obtained, 
the veteran and his representative should be 
told of the negative results and of the 
veteran's ultimate responsibility to provide 
the records.  38 C.F.R. § 3.159 (1998).  All 
pieces of correspondence, as well as any 
medical or treatment records obtained should 
be made a part of the claims folder.

4.  The RO should schedule the veteran for an 
appropriate VA examination(s) in order to 
determine whether he suffers from any 
residuals of a head injury.  A copy of the 
notification letter(s) sent to the veteran 
must be placed in the claims file.  The 
examiner(s) should be provided a copy of this 
remand together with the veteran's entire 
claims folder, and is asked to review the 
veteran's medical history prior to conducting 
the examination(s) and to indicate in the 
examination report(s) whether or not the 
claims folder was reviewed.  All necessary 
tests should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of the report(s).  

The report(s) of examination should 
include a detailed account of all 
manifestations of any residuals of a head 
injury found to be present.  The 
examiner(s) should specifically express an 
opinion as to whether it is at least as 
likely as not that any current psychiatric 
disorder is related to the veteran's 
alleged inservice head injury.

The examiner(s) should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a review 
of the medical records in the claims file as 
opposed to history provided by the veteran.  
Any indications that the veteran's complaints 
are not in accord with physical findings on 
examination should be directly addressed and 
discussed in the examination report(s).

The examiner(s) must provide a comprehensive 
report(s) including complete rationales for 
all conclusions reached.  If further testing 
or examination by a specialist is determined 
to be warranted in order to evaluate the 
condition(s) in issue, such testing or 
examination is to be accomplished.

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
to the examiner for corrective action.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO should readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO's readjudication of the 
claim must comport with Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998), regarding 
whether the evidence submitted is new and 
material so as to allow reopening of the 
previously denied claim according the 
specific criteria set forth under 38 
C.F.R. § 3.156(a).

7.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status. Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The 
veteran is further advised that he should 
assist the RO in the development of his 
claim.  Wood v. Derwinski, 1 Vet. App. 
191, 193 (1991).
  
Thereafter, if the decision with respect to the claim on 
appeal remain adverse to the veteran, he and his 
representative should be furnished a supplemental statement 
of the case and afforded a reasonable period of time within 
which to respond thereto.  Then, the entire claims folder 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
so informed.  The purpose of this REMAND is to obtain 
additional medical information.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 

- 7 -


